Matter of Jaworski (2021 NY Slip Op 05447)





Matter of Jaworski


2021 NY Slip Op 05447


Decided on October 8, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed Sept. 30, 2021.) 


&em;

[*1]MATTER OF JANET M. JAWORSKI, AN ATTORNEY, RESIGNOR.

MEMORANDUM AND ORDER
Application to resign for non-disciplinary reasons accepted and name removed from roll of attorneys.